Pouter, J.
delivered the opinion of the . court. Tins case commenced by attachment, J and proceeded to final judgment without answer being put in by the defendants or judgment by default taken against them. As the contestalio litis was not formed by the pleadings, the proceedings were irregular and the cause must be remanded.
It is therefore ordered, adjudged and des-creed, that the judgment of the district court be annulled, avoided and reversed, and it is further ordered, adjudged and decreed, that the case be remanded to be proceeded in according to law, and that the appellee pay the costs of the appeal.